Citation Nr: 0419621	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-05 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include as secondary to the veteran's service-
connected pyelitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and a friend



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Fort Harrison, Montana.  

Prior to the current appeal, the veteran's initial claim for 
direct service connection for a stomach disorder had been 
denied in several unappealed rating decisions.  See Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. 
Cir. 1996) (in cases of previously denied service connection 
claims, the Board must consider the "new and material 
evidence" requirement of 38 C.F.R. § 3.156 regardless of the 
RO's actions).  The present claim, however, incorporates the 
broader question of a gastrointestinal disorder, as well as 
the new matter of whether this disorder was incurred as 
secondary to the veteran's service-connected pyelitis.  Given 
the scope of the disability claimed and the expanded theory 
of entitlement (secondary service connection), as compared to 
the previous adjudications, the Board will treat this claim 
as a de novo claim for purposes of this appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran does not have a current gastrointestinal 
disorder that is etiologically related to either service or 
his service-connected pyelitis.


CONCLUSION OF LAW

The veteran's claimed gastrointestinal disorder was not 
incurred in or aggravated by either service or a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board is satisfied that VA has fulfilled 
its duty to assist the veteran with the development of facts 
pertinent to his claim.  Specifically, the RO has afforded 
the veteran a comprehensive VA examination addressing his 
claimed disability, and the Board is unaware of any 
unobtained but potentially relevant and available medical 
records.  The Board is aware that the veteran reported 
treatment at the Philadelphia, Pennsylvania VA Medical Center 
(VAMC) in the 1950s, but the Philadelphia VAMC notified the 
RO in June 2003 that no records of treatment of the veteran 
were available.

The Board is similarly satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has been met.  The RO informed him of the need for such 
evidence in a March 2001 letter.  By this letter, the RO has 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As this letter was issued prior to 
the appealed rating decision, and any additional evidence in 
the possession of the veteran was requested, this case poses 
no procedural concerns in view of Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including peptic ulcers, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran's service medical records reflect that he was 
treated for complaints of abdominal pain, nausea, and 
vomiting in September 1952.  Radiographs revealed paralytic 
ileus involving the large and small intestines.  He was 
subsequently diagnosed with acute pyelitis, due to 
Streptococcus hemolyticus beta.  Radiographs from February 
1953 revealed the esophagus and cardia to be within normal 
limits; however, the left diaphragm was quite markedly pushed 
upwards, and a gas-filled spleening fracture was noted.  
Radiographs from June 1953 showed no change, and a barium 
enema and swallow from July 1953 revealed megacolon and 
eventration of the left diaphragm.  The veteran also reported 
left-sided stomach pain in November 1953.  

A January 1955 VA examination revealed no disorders of the 
digestive system.  He was diagnosed with pyelitis, for which 
service connection had previously been granted.

The veteran's earliest complaints of constipation subsequent 
to service are noted in a December 1988 VA treatment record.  
In January and February of 1995, the veteran was hospitalized 
at a VA facility with complaints of chronic constipation.  
Consequently, a subtotal colectomy was performed.  The 
veteran was then again hospitalized in February and March of 
1995 for abdominal pain with diarrhea.  

In April 1997, the veteran underwent an exploratory 
laparotomy, lysis of adhesions, reduction of an internal 
hernia, and resection of the small bowel at a private 
hospital.  Reports from this hospital also show a small bowel 
obstruction, possibly secondary to volvulus; and changes in 
the colon consistent with colitis or inflammatory changes.

The veteran was further treated at a VA facility in January 
2000 with complaints of chronic intestinal problems that 
reportedly developed from food poisoning in 1953.  The 
treating doctor diagnosed a history of pyelitis diagnosed in 
1953 that had been problematic for several years and had been 
quiescent since then.  In January and February of 2001, the 
veteran was further treated for episodes of diarrhea.  In May 
2001, the veteran underwent an exploratory laparotomy, lysis 
of adhesions, and a revision of an ileocolostomy with side-
to-side stapled anastomosis.

In July 2001, the veteran underwent a VA examination, with a 
doctor who reviewed the entire claims file.  The examiner 
diagnosed a history of pyelitis, due to a urinary tract 
infection (organism unidentified) in 1952; a history of 
chronic constipation, status post subtotal colectomy in 1995; 
a history of small bowel obstruction, with lysis of adhesions 
on two occasions; and a history of a left diaphragmatic 
hernia, probably congenital in nature, which caused shortness 
of breath that worsened with abdominal distension.  The 
examiner found that the veteran's colectomy "was not the 
direct result of his history of acute pyelitis in the service 
or any other service-related condition."  The rationale for 
this conclusion was that the absence of ongoing 
gastrointestinal problems between 1953 and 1995 made it very 
difficult to establish a direct link between military 
experiences and "his subsequent problem in 1995."  

Based on these records, the Board finds no medical evidence 
suggesting a causal link between any current gastrointestinal 
disorders and either service or the veteran's service-
connected pyelitis.  While the veteran presented with 
gastrointestinal complaints at various intervals during 
service, his service medical records were fully considered by 
the VA examiner who determined in July 2001 that his current 
disorders were not etiologically related to service or to 
pyelitis.

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as well as that of his wife and 
friend, from the February 2004 VA Video Conference hearing.  
However, none of these individuals has been shown to possess 
the requisite medical training or credentials needed to 
render either a diagnosis or a competent opinion as to 
medical causation.  Accordingly, such lay evidence does not 
constitute medical evidence and lacks probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder, to include as secondary to his service-connected 
pyelitis, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

The claim of entitlement to service connection for a 
gastrointestinal disorder, to include as secondary to the 
veteran's service-connected pyelitis, is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



